OPINION OF THE COURT
Thompson, J. P.
The principal question before us is whether the cumulative impact of proposed development in the environmentally fragile Pine Barrens area of Suffolk County must be assessed as part of the review process mandated by the New York State Environmental Quality Review Act (hereinafter SEQRA). We conclude that the appellants’ amended verified petition alleges facts sufficient to state a cause of action requiring cumulative impact review under SEQRA, and accordingly, modify the order and judgment appealed from, by reinstating the first cause of action of the amended verified petition.
I.
The core area of the Pine Barrens, comprising some 100,000 acres known as the Central Pine Barrens, is a largely undeveloped, environmentally sensitive region extending throughout the Towns of Brookhaven, Southampton and Riverhead in central Suffolk County. The Pine Barrens region is an indispensable component of the Long Island aquifer system, the sole source of drinking water for over 2,600,000 inhabitants of Nassau and Suffolk Counties. The aquifer system, the largest and most important groundwater resource in New York State, consists of several porous, waterbearing formations, which slope and gradually deepen towards the south shore of Long Island. Precipitation which infiltrates the land surface in the Pine Barrens percolates downward to the water table through the aquifer’s "Upper Glacial” layer and eventually reaches the aquifer’s lower layers, where it "recharges” or replenishes the groundwater which the system continually discharges into the surrounding environment. This process, known as "deep flow recharge”, constitutes the sole natural source of recharge waters replenishing the lower layers of the aquifer, and is essential to the maintenance of the system’s high-quality groundwater reserves. Significantly, the "recharge” waters which emanate from the Central Pine Barrens radiate outwards toward all portions of the aquifer contributing to the dilution of contaminants which have permeated it.
The high soil permeability of the Central Pine Barrens, and *22naturally low nutrient levels, together with the absence of extensive development, have made it the largest and highest quality "deep flow recharge” area on Long Island. Although the Pine Barrens soils are ideal for the storage and discharge of precipitation, they lack the capacity to filter out or degrade contaminants, which, as a consequence, enter into the groundwater. Once the groundwater becomes contaminated, it may take hundreds of years before the contaminants can be assimilated by the natural processes of the aquifer system. Such contaminants pose a serious and lasting threat to the groundwater reserves contained in the system.
In 1978, and pursuant to Federal Water Pollution Control Act § 208 (33 USC § 1288), the Long Island Regional Planning Board issued the "Long Island Comprehensive Waste Treatment Management Plan”, the first public planning document to address the importance of preventing groundwater degradation within the Pine Barrens. The so-called "208 Plan” identified the key areas of "deep flow” recharge and established eight "hydrogeologic zones” on Long Island, so designated in light of their importance as groundwater supply sources. Hydrogeologic Zone III represents the area of "deep flow recharge” which generally coincides with the boundaries of the Central Pine Barrens. Although the plan notes that the nearby zones in Nassau and Suffolk Counties have sustained significant contamination, it identifies Zone III as possessing "[e]xceptionally high water quality and high potential yields”. The "208 Plan” recommends, moreover, that sources of "deep flow” recharge such as the Central Pine Barrens, which contribute to the lower layers of the aquifer system, "should be subjected to the strictest management controls”.
Various levels of government have recognized the critical ecological importance of Zone III and its impact on Long Island’s drinking water (see, Safe Drinking Water Act, as amended, 42 USC § 300h-3; Long Island Groundwater Management Plan; Local Laws, 1984, No. 7 of Suffolk County; Local Laws, 1987, No. 24 of Suffolk County; Local Laws, 1987, No. 40 of Suffolk County). In 1978, the United States Environmental Protection Agency (hereinafter EPA) designated the Long Island aquifer system as one of the first four "sole source” aquifers in the country under the Safe Drinking Water Act (see, 42 USC § 300h-3 [e]). Notably, a "sole source” aquifer is "an aquifer which is the sole or principal drinking water source for the area and which, if contaminated, would create a significant hazard to public health” (42 USC § 300h-3 [e]). In *23designating the Long Island aquifer system as a "sole source” aquifer, the EPA observed that "the aquifer system underlying Nassau and Suffolk Counties * * * is vulnerable to contamination through its recharge zone” and further stated that, "[s]ince contamination of a ground-water aquifer can be difficult or impossible to reverse, contamination of the aquifer system underlying Nassau and Suffolk Counties, New York, would pose a significant hazard to those people dependent on the aquifer system for drinking purposes” (Aquifers Underlying Nassau and Suffolk Counties, New York, 43 Fed Reg 26611, 26612).
In 1983, the Legislature enacted the so-called Long Island Landfill Law (ECL 27-0704), which prohibited the disposal of solid waste in landfills in Nassau and Suffolk Counties. Accompanying the statute are legislative findings which reveal the significance attributed by the Legislature to the preservation of the Long Island aquifer system. Specifically, the Legislature found that the "land burial and disposal of domestic, municipal and industrial solid waste poses a significant threat to the quality of groundwater and therefore the quality of drinking water in the counties of Nassau and Suffolk * * * since the potable water supply for the counties is derived from a sole source aquifer” (L 1983, ch 299 § 1; ECL 27-0704; see also, Governor’s approval mem 1983 NY Legis Ann, at 135).
In 1987, and in response to mounting concerns regarding the integrity of the State’s groundwater resources, the New York State Legislature enacted the Sole Source Aquifer Protection Law (ECL art 55) and designated the Central Pine Barrens as one of nine "special groundwater protection areas” in the State (ECL 55-0113 [1] [g]). The statute defines a "[s]pecial groundwater protection area” as a "recharge watershed area * * * which is particularly important for the maintenance of large volumes of high quality groundwater for long periods of time” (ECL 55-0107 [3]). ECL 55-0101, which enunciates the policy objectives underlying the adoption of ECL article 55, states, inter alia, that, "[i]t is declared to be the policy of this state to provide funds for the preparation and implementation of groundwater watershed protection plans in order to maintain existing water quality in special groundwater protection areas within federally designated sole source aquifer[s]”.
The legislative findings contained in ECL 55-0103 reflect the framers’ conclusion that groundwater contamination constitutes a dangerous, potentially irreversible threat to the State’s *24water supply, requiring timely, preventive steps rather than costly, after-the-fact clean-up measures (ECL 55-0103 [3]). Evidencing this concern are specific legislative findings that "[t]he scientific evidence of groundwater contamination is mounting” (ECL 55-0103 [1]) that "[s]uch contamination, once it occurs, is often irreversible” (ECL 55-0103 [2]) and that "certain groundwater recharge watershed areas are particularly critical for the maintenance of large volumes of high quality groundwater for long periods of time” (ECL 55-0103 [3]). The Legislature’s preference for preventive conservation is amplified by a key statutory finding which emphasizes that "[prevention of the contamination of high quality groundwater and the protection of special groundwater protection areas costs substantially less than measures to mitigate harm following contamination” (ECL 55-0103 [6]).
ECL article 55 not only enunciates a distinct set of priorities and policy concerns with respect to the preservation of natural groundwater sources; it requires that concrete steps be undertaken to implement the objectives it seeks to achieve. To this end, ECL article 55 directs the Long Island Regional Planning Board to prepare a "comprehensive management plan” which, inter alia, "shall be designed to ensure the non-degradation of the high quality of groundwater recharged within the special groundwater protection area” (ECL 55-0115). Among other things, the "comprehensive * * * plan” must include an assessment of the "amount and type of human development and activity which the ecosystem can sustain while still maintaining existing ground and surface water quality and protecting unique ecological features” (ECL 55-0115 [5]), the "[development of a comprehensive statement of land use management” (ECL 55-0115 [7]), the "[proposal of limits on land uses that might have an adverse impact on water quality” (ECL 55-0115 [8]), the designation of certain areas as "suitable and appropriate for public acquisition” (ECL 55-0115 [10]), and the creation of a "program for local governmental implementation of the comprehensive management plan” (ECL 55-0115 [11]).
In 1990, the Legislature further amended the ECL to impose the "most detailed” review requirements in connection with the assessment of environmental impact upon special groundwater protection areas. Specifically, ECL 8-0109 (9) provides that "[a]n environmental impact statement shall be prepared for any action found to have a significant impact on the special groundwater protection area, as defined by 55-0107 of *25this chapter”. The statute further mandates that "[s]uch statement shall meet the requirements of the most detailed environmental impact statement required by this section or by any such rule or regulation promulgated pursuant to this section” (ECL 8-0109 [9]).1
Significantly, the comprehensive waste management plan contemplated by ECL article 55 has not yet been completed. In the interim, however, some 224 development projects have been proposed by various owners of land located in the Central Pine Barrens. Many of these projects have received approvals from the various municipal respondents, while others are awaiting review.
II.
The appellants, consisting of an incorporated society, the Long Island Pine Barrens Society, Inc., and several individuals dedicated to the protection and preservation of the Central Pine Barrens, commenced the instant hybrid proceeding and action to invalidate the municipal approvals and to enjoin the respondents from taking any further action with regard to the projects until they complied with SEQRA. Specifically, the appellants allege that the municipal respondents violated SEQRA by (1) failing to identify and address the "cumulative” environmental impact of all pending development projects in the Central Pine Barrens, and (2) failing to consider the alternative of acquiring the lands in question with public funds. The various respondents and intervenors moved to dismiss the amended verified petition on a variety of bases, including, inter alia, that it failed to state a cause of action. The Supreme Court addressed the sufficiency of the two causes of action alleged, i.e., the appellants’ contentions that (1) the respondents were obligated under SEQRA to assess the cumu*26lative environmental effects of the various challenged projects, and (2) that the respondents were required to consider the alternative of public acquisition of Pine Barrens lands as part of their SEQRA review, and found that neither stated a cause of action.
In concluding that cumulative impact assessment was not required, the Supreme Court first observed that "[t]he various federal, state, and county statutes * * * emphasize the ecological uniqueness and sensitivity of Zone III, primarily due to its role in preserving Suffolk County’s fresh water supply”. Although it acknowledged that the Pine Barrens region is an "ecologically unique area with special environmental significance”, the court nevertheless concluded that there was no statutory authority requiring the municipal agencies to consider the "cumulative” environmental impact of all 224 proposed development projects before granting approvals for each one of them. Specifically, the court noted that neither the State nor any of its subdivisions had, as yet, enacted a comprehensive plan, policy or statute curtailing or limiting development as a means of ensuring the environmental integrity of Zone III. The court reasoned that, in the absence of such a plan, the municipal respondents were under no obligation to consider cumulative effects in reviewing the environmental impact of development projects under SEQRA.
With respect to the cause of action alleging a duty under SEQRA to consider the alternative of public acquisition, the court found that neither SEQRA nor any of its implementing regulations mentioned, much less required, the respondents to consider such an alternative. More specifically, the court reasoned that 6 NYCRR 617.14 (f) (5), the pertinent regulation governing the review of "alternative” actions, was subject to a "rule of reason”, and by its terms, limited the evaluation of alternatives to those which are "feasible, considering the objectives and capabilities of the project sponsor”. The court concluded that to require a private developer to include in its environmental impact statement (hereinafter EIS), an evaluation of a "public acquisition” alternative, was contrary to the language of 6 NYCRR 617.14 (f) (5), and violative of the "rule of reason” pursuant to which SEQRA is to be construed.
We find that the assertions in the first cause of action of the amended verified petition, alleging that the respondents must consider the cumulative impact of proposed development projects in the Central Pine Barrens, are sufficient to state a cause of action. However, the Supreme Court properly dis*27missed the second cause of action relating to the respondents’ alleged obligation to consider the alternative of public acquisition.
III.
Although the respondents contend that the Court of Appeals has narrowly mandated a cumulative impact assessment only when the challenged development constitutes a component of an "integrated plan” enacted by a municipality, we decline to ascribe such a construction to the recent decisions of the Court of Appeals (see, e.g., Matter of Village of Westbury v Department of Transp., 75 NY2d 62; Akpan v Koch, 75 NY2d 561; Matter of Save the Pine Bush v City of Albany, 70 NY2d 193; Chinese Staff & Workers Assn. v City of New York, 68 NY2d 359).
The Court of Appeals analyzed the concept of cumulative effect in its recent Save the Pine Bush holding. In that case, the City of Albany Common Council approved two ordinances to preserve, and also to permit reasonable development in, the so-called "Pine Bush” area within the City of Albany, the "only remaining large pine barrens on inland sand dunes in the United States” (Matter of Save the Pine Bush v City of Albany, supra, at 200). The first ordinance amended the City’s zoning provisions by creating a new "C-PB” Commercial Pine Bush classification, which allowed, inter alia, single-story office buildings approved by the appropriate Site Plan Review Agency. The second ordinance created a "Pine Bush Site Plan Review District”, which encompassed approximately 550 acres of underdeveloped Pine Bush land and established a "site plan review process with specific criteria to be used by the Site Plan Review Agency in passing upon applications for certain uses within the district” (Matter of Save the Pine Bush v City of Albany, supra, at 201). Pursuant to the foregoing enactments, the Common Council approved the so-called Anderson application, which sought a zoning change in connection with 29.9 acres of underdeveloped land within the Pine Bush area so as to facilitate the construction of a five-building, two-story office complex (Matter of Save the Pine Bush v City of Albany, supra). The opponents of the Anderson application argued, inter alia, that the Common Council erred in failing to consider the "cumulative” impact of the project in conjunction with the other pending or proposed development projects in the Pine Bush area. The Court of Appeals agreed.
*28In concluding that a cumulative impact assessment was mandatory in connection with the Anderson application, the Court of Appeals observed that Anderson’s application was "related” to the other projects in the Pine Bush area (Matter of Save the Pine Bush v City of Albany, 70 NY2d 193, 206, supra). Although Anderson’s proposed project and the other projects for which approvals had been sought were neither commonly owned nor structurally or functionally interdependent, the court nevertheless concluded that the various Pine Bush projects were still “related” for the purposes of cumulative impact assessment pursuant to 6 NYCRR 617.11 (b).2
Specifically, the court found that the Anderson application was "only a part of a larger plan designed to resolve conflicting specific environmental concerns in a subsection of a municipality with special environmental significance” (Matter of Save the Pine Bush v City of Albany, supra, at 206). Noting that " 'SEQRA mandates a rather finely tuned and systematic analysis in every instance’ ” (Matter of Save the Pine Bush v City of Albany, supra, at 206, quoting Matter of Town of Henrietta v Department of Envtl. Conservation, 76 AD2d 215, 223), the court held that 'fwjhere a governmental body announces a policy to reach a balance between conflicting environmental goals—here, commercial development and maintenance of ecological integrity * * * assessment of the cumulative impact of other proposed or pending developments is necessarily implicated in the achievement of the desired result” (Matter of Save the Pine Bush v City of Albany, supra, at 206 [emphasis added]).
The Sole Source Aquifer Protection Law (ECL art 55), only one of several special enactments aimed at preserving the fragile Pine Barrens region, represents the type of comprehensive legislative program which analytically and logically falls within the definition of a "larger plan designed to resolve conflicting specific environmental concerns” (Matter of Save the Pine Bush v City of Albany, 70 NY2d 193, 206, supra). In *29Save the Pine Bush, the dispositive factor triggering the duty to assess cumulative impact was the existence of a legislative enactment, the objective of which was to balance commercial and environmental concerns within a specifically delineated geographic area. ECL article 55 not only constitutes a legislative program designed to resolve environmental concerns in a designated locality, its subject matter—preserving dwindling sources of clean groundwater—involves ecological considerations of a scope and dimension overshadowing those involved in the Save the Pine Bush case. There is no question that in enacting ECL article 55, the Legislature has identified the Pine Barrens as a discrete, environmentally sensitive groundwater source, prescribing concrete remedial measures which necessarily mandate a comprehensive overview and consideration of the area in its entirety. Under the Save the Pine Bush holding, the enunciation of such a definitively framed governmental policy triggers a duty to consider cumulative impact. Indeed, to describe such a specific statutory program as anything less than a concerted, integrated effort to achieve stated environmental objectives is to ignore the plainly stated intent of ECL article 55.
Nor do we concur in the respondents’ assertion that the only legislative enactment or "integrated plan” which will suffice to compel cumulative impact review is a municipal ordinance of the type which was before the court in Save the Pine Bush (supra). The Save the Pine Bush holding contains nothing which can be construed as placing such an inflexible limitation upon the principles it enunciated with respect to cumulative impact review. Indeed, the language employed by the court in framing its holding, and the logic underlying its determination, suggests that precisely the opposite inference should be drawn. Specifically, in summarizing its conclusion, the Court of Appeals unequivocally declared that cumulative impact review is triggered when "a governmental body announces a policy to reach a balance between conflicting environmental goals” (Matter of Save the Pine Bush v City of Albany, supra, at 206 [emphasis added]). At the very least, ECL article 55 qualifies as the announcement of a "governmental * * * policy”. Moreover, the Legislature amended SEQRA in 1990 by adding ECL 8-0109 (9), which mandates the filing of an EIS with respect to any action which significantly affects a special groundwater protection area in conformity with the "most detailed” requirements under SEQRA. A "most detailed” EIS should contain a cumulative effects analy*30sis under the circumstances presented (see, 6 NYCRR 617.11 [b]; 617.14 [f] [3]).
Further, cumulative impact review as a means of ensuring that projects are approved in conformity with a legislative program is as logically compelling here—if not more so—than it was in the Save the Pine Bush case. In Save the Pine Bush (supra), the projects were independent, functionally unrelated actions proposed by different sponsors, whose cumulative effects could nevertheless have resulted in deleterious environmental impact within a well-defined, ecologically sensitive area. In the present case, the various projects—although functionally unrelated—are similarly linked by virtue of their potential to adversely affect an irreplaceable natural resource located within a discrete, geographic area. We decline to construe the many legislative findings and statutes, all of which were clearly intended to foster the careful stewardship and preservation of the Pine Barrens, as something less than a "plan” within the meaning of the applicable authorities.
The dissenters’ contentions do not require a contrary result. According to the dissenters, ECL article 55 is principally a collection of legislative policy pronouncements without practical impact or significance prior to the adoption of the comprehensive plan. Although, to be sure, ECL article 55 constitutes a statement of "policy”, its scope extends far beyond the mere conceptual formulation of a generalized agenda or set of legislative priorities. Rather, the statute provides for specific strategies and concrete measures calculated to achieve a well-defined objective in connection with discretely delineated geographic areas. ECL article 55 simply cannot be dismissed as a mere enunciation of "policy” for the purposes of determining whether cumulative impact review is necessary.
The cases relied upon by the respondents are factually inapposite and do not require a contrary result (see, e.g., Matter of Stewart Park & Reserve Coalition v New York State Dept. of Transp., 157 AD2d 1, affd, 77 NY2d 970; Matter of Village of Westbury v Department of Transp., 75 NY2d 62, supra). Matter of Village of Westbury v Department of Transp. (supra) held that review of the cumulative impact of a highway interchange and the widening of one of the highways involved was required because those actions were not only part of a common plan, but also functionally interdependent. This case does not stand for the proposition that a cumulative impact assessment need not be performed in other circumstances such as the matter at bar. Matter of Stewart Park & *31Reserve Coalition v New York State Dept. of Transp. (supra), where no cumulative impact analysis was required, involved capital improvements to Stewart Airport in Orange County, and the development of a so-called "buffer” area around the airport. Although the capital program and the buffer area stemmed from the same "common plan”, they nevertheless lacked the requisite common impact since—in contrast to the matter at bar—the environmental concerns attendant to each area "[were] quantitatively and qualitatively different” (Matter of Stewart Park & Reserve Coalition v New York State Dept. of Transp., supra, at 11). Further, the entire airport development program, including both the airport improvements and the potential impact of development on the "buffer” area, had previously been fully analyzed in a 1977 EIS filed pursuant to the National Environmental Policy Act (42 USC § 4321 et seq.).
None of the cases on which the respondents rely establishes that cumulative impact need not be considered at bar, since none involved a legislative program as definitive in its scope, and as significant in its environmental objectives, as that created by ECL article 55.
Requiring the assessment of cumulative impact in the matter at hand does not constitute an attempt to engage in judicial legislation merely because guidelines and standards pursuant to ECL article 55 have not yet been issued. Such a contention presumes that any obligation to consider cumulative impact would be imposed in a regulatory vacuum. At bar, the obligation to assess cumulative impact is derived from regulations which have already been approved and promulgated (see, 6 NYCRR 617.11 [b]; 617.14 [f] [3]; see also, ECL 8-0109 [2] [b]). The foregoing regulations constitute explicit regulatory authority supporting the respondents’ duty to consider cumulative effects in this case. There is no evidence in either the pertinent regulations or in ECL article 55 itself indicating that cumulative impact assessment requirements under SEQRA are to be suspended or preempted pending the adoption of specific guidelines and standards governing groundwater protection areas. Indeed, the recently enacted ECL 8-0109 (9) mandates an assessment of cumulative impact with respect to special groundwater protection areas in conformity with the "most detailed” standards of review and contains no indication that such an assessment must await the issuance of regulations or the completion of the comprehensive plan. We decline to presume that in enacting ECL *32article 55, the Legislature necessarily intended to suspend the applicability of existing regulations mandating the assessment of cumulative impact until the ultimate issuance of a comprehensive plan by the Long Island Regional Planning Board.
The dissenters nevertheless contend that the Legislature was presumably aware that the comprehensive plan would require time to complete and that its purported silence with respect to the application of ECL article 55 during this period somehow establishes that cumulative impact analysis pursuant to existing standards must be suspended. To the contrary, in light of the unequivocal legislative concern for the preservation of the Pine Barrens area, the more compelling conclusion is that the Legislature contemplated the vigorous application of preexisting environmental standards to the Pine Barrens region. More fundamentally, to permit development in the Pine Barrens to occur as if ECL article 55 had never been enacted could completely negate the Legislature’s statutory scheme before it can ever be implemented and create the risk of irremediable damage to the aquifer which the statute was designed to protect. The Legislature could not have intended such a result.
Even in the absence of the completed comprehensive plan, the statements and directives contained in ECL article 55 and the multiplicity of enactments relating to the Pine Barrens region are more than sufficiently definitive in specificity and scope to provide guidance to the lead agencies in analyzing cumulative impact. In those cases where the Court of Appeals has required cumulative impact analysis, the regulatory schemes which triggered that obligation did not contain specific directives or guidelines establishing precisely how cumulative impact data should be analyzed or acted upon (see, Matter of Village of Westbury v Department of Transp., 75 NY2d 62, supra; Matter of Save the Pine Bush v City of Albany, 70 NY2d 193, supra; Chinese Staff & Workers Assn. v City of New York, 68 NY2d 359, supra). A review of the rationale for imposing the duty to consider cumulative impact—existence of a plan or policy to balance competing interests—suggests that the information obtained is to be reviewed in conformity with the general objectives of the plan or policy.
Contrary to the dissenters’ contentions, the fact that ECL article 55 requires the framers of the comprehensive plan to consider a program for "local governmental implementation” of the plan (ECL 55-0115 [11]) in no sense establishes that cumulative impact review cannot, or should not, be under*33taken under the present circumstances. The appellants are not attempting to implement a comprehensive management plan, but rather, are merely contending that the respondents erred in omitting a particular avenue of inquiry from their environmental review.
The dissenters also contend that "pragmatic considerations” militate against cumulative impact review, since the Pine Barrens region is vast in size and extends throughout several different municipalities. Our dissenting colleagues urge that imposing a cumulative impact analysis requirement at this juncture would result in an "indefinite moratorium” on development until the comprehensive plan is promulgated, resulting in economic hardship. To the extent that the dissenters’ contentions with respect to such "pragmatic considerations” are appropriately considered within the context of the respondents’ motions to dismiss, they are vastly overstated. There is no proof in the record that requiring the assessment of cumulative impact will result in dire economic consequences or that such an assessment will necessarily result in a moratorium upon development. While the Pine Barrens region is extensive, the appellants have properly observed that many smaller projects would be eligible for legitimate negative declarations or outright exemptions under SEQRA, and that SEQRA and its enabling regulations contain more than ample provision for limiting the scope of an EIS to relevant and significant areas of inquiry (ECL 8-0109 [2]; 6 NYCRR 617.7, 617.2 [ff]). More fundamentally, the fact that a review process may be logistically complex or broad in scope does not justify a complete abdication of the respondents’ obligation to consider cumulative impact under SEQRA, especially where the Legislature has assigned such critical importance to the protection of Long Island’s sole source aquifer.
Accordingly, we find that the allegations contained in the appellants’ amended verified petition are sufficient to state a cause of action under SEQRA with respect to the respondents’ obligation to consider the cumulative impact of the pending and proposed development projects in question.
IV.
We reach a different result, however, with respect to the appellants’ second cause of action, which alleges, inter alia, that the respondents were obligated to consider the alternative of publicly acquiring the lands comprising the 224 chai*34lenged development projects. Although neither SEQRA nor the regulations which implement it specifically mention the concept of "public acquisition” as a potential alternative action to be considered in an EIS, the appellants nevertheless contend that 6 NYCRR 617.14 (f) (5) mandates the consideration of such an alternative.
SEQRA requires that an environmental impact statement include "alternatives to the proposed action” (ECL 8-0109 [2] [d]; see, 6 NYCRR 617.14 [f] [5]). Agencies are required to "choose alternatives which, consistent with social, economic and other essential considerations, to the maximum extent practicable, minimize or avoid adverse environmental effects” (ECL 8-0109 [1]). As the Court of Appeals has recently observed, "[t]o be meaningful, any choice among alternatives must be based on an awareness of all reasonable options, but the degree of detail required in assessing those alternatives will vary with the circumstances and nature of each proposal” (Matter of Town of Dryden v Tompkins County Bd. of Representatives, 78 NY2d 331, 333-334). It is well settled, however, that in approaching such an assessment "[a] rule of reason applies: the agency must consider a reasonable range of alternatives to the specific project” (Matter of Town of Dryden v Tompkins County Bd. of Representatives, supra, at 334; Akpan v Koch, 75 NY2d 561, supra; Matter of Har Enters. v Town of Brookhaven, 74 NY2d 524; Horn v International Business Machs. Corp., 110 AD2d 87, 94-95).
Notably, 6 NYCRR 617.14 (f) (5) requires that an EIS contain, inter alia, a description and evaluation of the "reasonable alternatives” to the proposed action in light of the "objectives and capabilities of the project sponsor” (6 NYCRR 617.14 [f] [5]). Such alternatives may include, where appropriate, alternate sites, technology, design, timing, use and "types of action” (6 NYCRR 617.14 [f] [5] [vii] [emphasis supplied]; see also, ECL 8-0109 [2], [4]). The appellants contend that alternate "types of action” must be construed to include the alternative of public acquisition. We disagree.
A review of the second cause of action relating to the concept of public acquisition reveals that it seeks relief in connection with over 200 separate projects, each necessarily involving different factors and considerations relevant to any lead agency’s review of potential alternatives. Neither the amended verified petition nor the materials submitted with it, however, contain sufficient project-specific factual detail to permit a meaningful assessment of what alternative actions *35should or should not be considered at this juncture in connection with any one challenged project. The appellants’ legal theory rests upon the speculative assumption that each of the respondent municipalities possesses, or has access to, the funds which would permit the consideration of public acquisition as a reasonable alternative action.
Moreover, even if we were to overlook the above deficiencies, we would still conclude that the Supreme Court properly dismissed the second cause of action. Specifically, we are in accord with the Supreme Court’s conclusion that to obligate private developers lacking the power of eminent domain to include the option of public acquisition as an alternative to a proposed action would, within the present context, transgress the "rule of reason” and extend the meaning of 6 NYCRR 617.14 (f) (5) beyond its intended application (see, Horn v International Business Machs. Corp., 110 AD2d 87, 95-96, supra; see also, Matter of Schodack Concerned Citizens v Town Bd., 148 AD2d 130, 135). Further, merely because Suffolk County has adopted a policy of acquiring land situated in the Pine Barrens does not, under the circumstances presented, establish that, pursuant to 6 NYCRR 617.14 (f) (5), an environmental impact statement filed by a private developer must consider such an alternative. While ECL 55-0115 (10) directs the Long Island Regional Planning Board to consider, among other things, the public acquisition of suitable sites in framing its comprehensive plan, this provision does not state that a lead agency considering reasonable alternatives under 6 NYCRR 617.14 (f) (5) must consider such an option in conjunction with individual applications pending before it.
In light of the foregoing, the order and judgment of the Supreme Court is modified, on the law, by deleting the provision thereof which granted those branches of the motions of the respondents and the intervenors-respondents which were to dismiss the first cause of action of the amended verified petition for failure to state a cause of action, and substituting therefor a provision denying those branches of the motions, and the first cause of action is reinstated; as so modified, the order and judgment is affirmed, without costs or disbursements, and the matter is remitted to the Supreme Court, Suffolk County, for further proceedings consistent herewith, including determination of those branches of the motions which were left undecided on the ground that they were rendered academic by the dismissal of the amended verified petition.

. The Legislature added to this significant array of special statutory enactments in 1990, by making yet another declaration of urgent need to ensure the hydrogeologic integrity of the Long Island aquifer system—the Long Island Pine Barrens Maritime Reserve Act (ECL art 57 (L 1990, ch 814]). The legislative findings underlying the passage of the Act are unequivocal in their focus upon the need to protect and preserve the fragile Pine Barrens ecosystem as a source of Long Island’s drinking water. Declaring that the Pine Barrens system is "of critical importance to the state because it overlies the largest source of pure groundwater in New York”, the Legislature found that the Pine Barrens-Peconic Bay ecosystem and its diverse wildlife are "mutually supportive and ultimately dependent upon maintenance of the hydrologic and ecologic integrity of this region” (ECL 57-0105).


. 6 NYCRR 617.11 (b) states in full that: "[flor the purposes of determining whether an action will cause [a significant environmental impact as set forth in 6 NYCRR 617.11 (a)], the lead agency must consider reasonably related long-term, short-term and cumulative effects, including other simultaneous or subsequent actions which are:
"(1) included in any long-range plan of which the action under consideration is a part;
"(2) likely to be undertaken as a result thereof; or
"(3) dependent thereon.”